Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 1 of 57 Page ID #:727




                         EXHIBIT A
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 2 of 57 Page ID #:728




Vehicles, Tents, and Makeshift Shelters Counted by Geographic Area
2019 Greater Los Angeles Homeless Count
Prepared by Data & Research Unit (June 12, 2019)

This document contains the total number of vehicles, tents, and makeshift shelters counted during the 2019
Greater Los Angeles Homeless Count, as well as the estimated number of persons in vehicles, tents, and
makeshift shelters. Los Angeles Continuum of Care (CoC) is all of LA County, excluding Glendale, Long Beach and
Pasadena CoCs. Further details on the dwelling conversion factors is available at
https://www.lahsa.org/homeless‐count/

Table 1.
Number of Vehicles, Tents, and Makeshift Shelters by Service Planning Area, Los Angeles Continuum of Care,
2019
                                         Service Planning Area (SPA)
                                                                       Makeshift    Total Vehicles, Tents, and
                 Cars        Vans       Campers/RVs        Tents
                                                                       Shelters        Makeshift Shelters
    SPA 1         138         62             531            186          381                  1,298

    SPA 2         441         388           1,208           301           550                 2,888

    SPA 3         193         117            213            126           277                  926

    SPA 4         461         524            594           1,731         1,428                4,738

    SPA 5         380         287            320            263           255                 1,505

    SPA 6         498         465           1,086           419           463                 2,931

    SPA 7         327         236            435            127           409                 1,534

    SPA 8         310         281            486            123           376                 1,576


 Grand Total     2,748       2,360          4,873          3,276         4,139               17,396




                                                       1
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 3 of 57 Page ID #:729




Table 2.
Number of Persons in Vehicles, Tents, and Makeshift Shelters by Service Planning Area, Los Angeles Continuum
of Care, 2019
                                          Service Planning Area (SPA)
                                                                        Persons in         Total Persons in
              Persons Persons in          Persons in     Persons in
                                                                        Makeshift       Vehicles, Tents, and
               in Cars      Vans         Campers/RVs        Tents
                                                                         Shelters        Makeshift Shelters
                              94              806                          413
     SPA 1       147                                         197                                1,657
                 629         612            2,046           360          838                  4,485
    SPA 2
                 299         209             456            205          759                  1,928
    SPA 3
                 658         891            1,163          2,304         2,674                7,690
    SPA 4
                 536         447             572            335          411                  2,301
    SPA 5
                 681         647            2,002           535          563                  4,428
    SPA 6
                 437         322             809            134          696                  2,398
    SPA 7
                 614         475             973            155          508                  2,725
    SPA 8

                4,001       3,697           8,827          4,225         6,862               27,612
 Grand Total




                                                      2
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 4 of 57 Page ID #:730




Table 3.
Number of Vehicles, Tents, and Makeshift Shelters by Supervisorial District, Los Angeles Continuum of Care,
2019
                                Los Angeles County Supervisorial District (SD)
                                                                        Makeshift        Total Vehicles, Tents,
                 Cars        Vans      Campers/RVs        Tents
                                                                         Shelters      and Makeshift Shelters
                 554         559            872            935             1,407                 4,327
     SD 1
                  830         734            1,565            1,342       1,042                 5,513
     SD 2
                  705         608            1,167             644         761                  3,885
     SD 3
                  370         307             425              103         427                  1,632
     SD 4
                  289         152             844              252         502                  2,039
     SD 5

                 2,748       2,360           4,873            3,276       4,139                17,396
  Grand Total



Table 4.
Number of Persons in Vehicles, Tents, and Makeshift Shelters by Supervisorial District, Los Angeles Continuum of
Care, 2019

                                Los Angeles County Supervisorial District (SD)
                                                                   Persons in        Total Persons in Vehicles,
                Persons    Persons    Persons in     Persons
                                                                   Makeshift           Tents, and Makeshift
                in Cars    in Vans Campers/RVs in Tents
                                                                    Shelters                  Shelters
                  790        907         1,707        1,248           2,749                    7,401
     SD 1
                 1,236      1,100         2,927             1,755       1,598                  8,616
     SD 2
                 1,001       968          2,009             811         1,216                  6,005
     SD 3
                  603        481           827              121          632                   2,664
     SD 4
                  371        241          1,359             288          667                   2,926
     SD 5
                 4,001      3,697         8,829             4,223       6,862                  27,612
 Grand Total




                                                        3
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 5 of 57 Page ID #:731




Table 5.
Number of Vehicles, Tents, and Makeshift Shelters by Council District, City of Los Angeles, 2019

                                    City of Los Angeles Council District (CD)
                                                                                     Total Vehicles, Tents, and
                 Cars     Vans    Campers/RVs      Tents      Makeshift Shelters
                                                                                        Makeshift Shelters
                          185          181          210              298                       1,015
     CD 1        141
                  98      109          245          61               198                           711
     CD 2
                  43       37          149          27               32                            288
     CD 3
                  41       45          74           59               77                            296
     CD 4
                  51       51          67           69               72                            310
     CD 5
                 100       74          274          95               148                           691
     CD 6
                  79       75          253          64               76                            547
     CD 7
                 106      121          271          70               93                            661
     CD 8
                 126      107          298          309              402                       1,242
     CD 9
                  70       71          110          80               103                           434
    CD 10
                 176      187          201          189              150                           903
    CD 11
                  40       31          96           12               15                            194
    CD 12
                 116      152          137          376              286                       1,067
    CD 13
                 106      116          165          963              515                       1,865
    CD 14
                 134      148          286          95               290                           953
    CD 15
                1,427    1,509        2,807        2,679            2,755                      11,177
 Grand Total




                                                          4
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 6 of 57 Page ID #:732




Table 6.
Number of Persons in Vehicles, Tents, and Makeshift Shelters by Council District, City of Los Angeles, 2019

                                    City of Los Angeles Council District (CD)
                                                                         Persons in        Total Persons in
             Persons     Persons        Persons in      Persons in
                                                                         Makeshift        Vehicles, Tents, and
             in Cars     in Vans      Campers/RVs         Tents
                                                                          Shelters        Makeshift Shelters
                           310              354            279              550                  1,694
   CD 1        201
               140         172              415              73             302                  1,102
   CD 2
                61          58              252              32             49                    452
   CD 3
                58          75              129              75             131                   468
   CD 4
                72          80              119              89             123                   483
   CD 5
               143         117              464             114             225                  1,063
   CD 6
               113         118              429              77             116                   853
   CD 7
               145         168              500              89             113                  1,015
   CD 8
               175         154              554             398             634                  1,915
   CD 9
                97         107              207             105             161                   677
   CD 10
               248         291              360             241             242                  1,382
   CD 11
                57          49              163              14             23                    306
   CD 12
               166         259              268             500             536                  1,729
   CD 13
               151         197              323             1,282           964                  2,917
   CD 14
               249         241              564             120             390                  1,564
   CD 15
  Grand       2,076       2,396            5,101            3,488          4,559                 17,620
  Total




                                                        5
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 7 of 57 Page ID #:733




                          EXHIBIT B
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 8 of 57 Page ID #:734



                                                                                       File No. 10-0014
   TO THE COUNCIL OF THE
   CITY OF LOS ANGELES

   Your                                   TRANSPORTATION                                 Committee

   report as follows:

   GENERAL EXEMPTION, TRANSPORTATION COMMITTEE REPORT and Resolution relative
   to the establishment of an Overnight Parking District (OPD) on the east side of White Oak
   Avenue and the west side of Jellico Avenue adjacent to Jesse Owens Park.

   Recommendations for Council action:

   1.     FIND that the establishment of an OPD, pursuant to Los Angeles Municipal Code (LAMC)
          Section 80.54, is exempt from the California Environmental Quality Act (CEQA) under the
          General Exemption (Article II, Section One of the 2002 Los Angeles City CEQA
          Guidelines).

   2.     ADOPT the accompanying Resolution establishing an OPD, pursuant to LAMC Section
          80.54 to include the following street segment:

          a.   The 360 foot long segment on the east side of White Oak Avenue between the alley
               south of Sherman Way and the southerly boundary of Jesse Owens Park.

          b.   The 300 foot long segment on the west side of Jellico Avenue (adjacent to Jesse
               Owens Park) between the dead-end north of Hart Street to a point approximately 300
               feet southerly of the dead end.

   3.     AUTHORIZE the following parking restriction for use in this OPD:

          "TOW AWAY; NO PARKING 2 AM TO 6 AM"

   4.     FIND that the Los Angeles Police Department should have the primary responsibility for
          the enforcement of the authorized overnight parking restriction in this OPD, with support
          from Los Angeles Department of Transportation (LADOT) Parking Enforcement, since the
          reported problems involve criminal activity.

   5.     DIRECT the LADOT to post the authorized overnight parking restriction signs on the
          following street, except for areas where either parking is currently prohibited at all times in
          the interest of traffic flow or safety or there are existing parking prohibitions that
          encompass the 2 AM to 6 AM time period, upon Council action establishing this OPD:

          a.   The 360 foot long segment on the east side of White Oak Avenue between the alley
               south of Sherman Way and the southerly boundary of Jesse Owens Park.

          b.   The 300 foot long segment on the west side of Jellico Avenue (adjacent to Jesse
               Owens Park) between the dead-end north of Hart Street to a point approximately 300
               feet southerly of the dead end.
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 9 of 57 Page ID #:735



   6.       AUTHORIZE the LADOT to install or remove the authorized parking restriction signs within
            this OPD, except for areas where parking is currently prohibited at all times in the interest
            of traffic flow or safety, upon written instructions from Council District 12 requesting the
            installation or removal of such signs following Council action establishing the district.

   Fiscal Impact Statement: The LADOT reports that all costs of the Overnight Parking Program
   are intended to be fully supported by fees charged for Overnight Parking Permits or from other
   contributions. Since there will be no Overnight Parking Permits for this OPD and no other
   contributions have been identified, the cost of parking restriction sign installation will have to be
   absorbed by the LADOT General Fund budget for Fiscal Year 2009-10. However, the City may
   gain additional General Fund revenue from the issuance of parking citations to violators of the
   OPD's parking restrictions.

   Community Impact Statement: None submitted.

   SUMMARY

   At a meeting held on January 13, 2010, the Transportation Committee considered the LADOT
   report regarding the establishment of an OPD on the east side of White Oak Avenue and the
   west side of Jellico Avenue adjacent to Jesse Owens Park. An opportunity for public comment
   was held. Afterwards, the Committee moved to approve the recommendations contained in the
   LADOT report. This matter is now forwarded to the Council for its consideration.

                                           Respectfully submitted,

                                      TRANSPORTATION COMMITTEE




   MEMBER                  VOTE
   ROSENDAHL:              YES
   LABONGE:                YES
   ALARCON:                ABSENT
   KORETZ:                 YES
   PARKS:                  YES

   SG
   1/19/10
   CD 12
   #10/10-0014_rpt_tran_1-19-10.doc


                                       Not Official Until Council Acts
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 10 of 57 Page ID
                                  #:736




                       EXHIBIT C
  Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 11 of 57 Page ID
                                    #:737




                 2020 SAFE PARKING PROGRAM
                REQUEST FOR PROPOSALS (RFP)




                            Revise Per Addendum #1




RFP Released: January 16, 2020
Mandatory In-Person Proposers’ Conference: February 5, 2020, 1 PM – 3 PM
Written Questions Due: February 7, 2020, 2 PM
Submission Deadline: February 28, 2020, 2 PM
                                                  2020 Safe Parking Program RFP 1 | P a g e
 Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 12 of 57 Page ID
                                   #:738




                                                              Table of Contents
A. DESCRIPTION OF WORK ........................................................................................................3
1.           Background ............................................................................................................... 3
2.           Objective ................................................................................................................... 3
3.           Funding Available ...................................................................................................... 4
4.           Eligible Applicants ..................................................................................................... 4
5.           Eligibility to Receive Funds ......................................................................................... 5
6.           Contract Term ........................................................................................................... 5
7.           Geographic Area Served ............................................................................................ 6
8.           Eligible Populations ................................................................................................... 6
9.           Core Principles........................................................................................................... 6
10.          Performance Outcomes ............................................................................................. 8
11.          Budget and Leverage ................................................................................................. 8
12.          Timeliness Standards ................................................................................................10
13.          Joint Offers...............................................................................................................10
14.          Site ..........................................................................................................................11
15.          Subcontractors .........................................................................................................12
16.          Proposed Contract ....................................................................................................12
17.          Remedial Action .......................................................................................................12
18.          No Commitment to Award ........................................................................................13
B. PROPOSAL CRITERIA AND EVALUATION PROCESS ................................................... 14
1.           Overview..................................................................................................................14
2.           Quality Review .........................................................................................................14
C. GENERAL INSTRUCTIONS ................................................................................................... 18
1.           Proposal Submittal ...................................................................................................20
2.           Due Date ..................................................................................................................21
3.           Mandatory Proposers’ Conference ............................................................................21
4.           RFP Addenda/Clarifications ......................................................................................22
5.           Process Appeals ........................................................................................................22
D. PROPOSAL CONDITIONS AND RESERVATIONS ........................................................... 24
E. CONTRACT CONDITIONS ..................................................................................................... 28




                                                                                               2020 Safe Parking Program RFP 2 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 13 of 57 Page ID
                                     #:739




A. DESCRIPTION OF WORK
1. Background
In the County of Los Angeles, there are thousands of homeless individuals who are living in their
vehicles. Vehicles provide a sense of security for some homeless individuals. Throughout the County,
several areas designated by ordinances do not allow for overnight vehicle parking. As a result,
homeless individuals living in their vehicles must move repeatedly, or face the risk of citations and
towing. The lack of safety and stability for individuals living in their vehicles hinders their path to
self-sufficiency and housing.

To help alleviate this issue, LAHSA has established a countywide Safe Parking Program that allows
for overnight parking at predetermined locations for homeless individuals and/or families who
currently dwell in their vehicles. Safe Parking programs further the concept of “No Wrong Door,” as
the program can be used to connect homeless individuals to service providers and case
management services, including the Coordinated Entry System (CES).

2. Objective
The Los Angeles Homeless Services Authority (LAHSA) is issuing this Request for Proposals (RFP) to
fund Safe Parking services for all populations who are experiencing homelessness within Los Angeles
County.

The Safe Parking Program’s primary goal is to provide families or individuals who dwell in their
vehicles with a safe and legal place to park and sleep at night and ensure participant linkage and
access to supportive services and other resources via CES.

Applicants to the Safe Parking Program RFP may either elect to operate one of the County or City-
owned sites referenced in Section A.14 or may submit a proposal with their own site.

Program Models
Applicants to the Safe Parking Program RFP have the option of proposing to operate a site utilizing
one of the two program models listed in Table 1: Safe Parking Program Models. LAHSA intends to
fund both programs utilizing both models.

                               Table 1: Safe Parking Program Models
                               Model 1: Safe Parking with Case     Model 2: Safe Parking with
                                         Management              Light-touch Case Management
 Program Overview              • Up to $30 per vehicle per night  • Up to $18 per vehicle per
                               • No minimum or maximum              night
                                 spaces per lot                   • Minimum 30 per lot
                               • Suggested hours of operation:    • Suggested hours of
                                 7pm-7am                            operation: 7pm-7am
                               • Automobile related financial     • Security

                                                                2020 Safe Parking Program RFP 3 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 14 of 57 Page ID
                                     #:740


                                  assistance available for              • Sanitation
                                  participants (Everyone in the
                                  vehicle)
                              •   Security
                              •   Sanitation
 Case Management              •   Client CES Assessments and            • Client CES Initial Access
 Requirements                     Enrollments                             Tool
                              •   Warm Hand-Offs and linkages           • Warm Hand-Offs and
                                  to community resources to               linkages to community
                                  include but not limited to:             resources to include but not
                                  housing, medical, educational,          limited to: housing,
                                  employment, diversion, and              medical, educational,
                                  assistance with scheduling              employment, diversion and
                                  appointments                            assistance with scheduling
                              •   On-going Client Engagement              appointments

 Eligible Costs               •   Case management staff                 •   Case management staff
                              •   Security                              •   Security
                              •   Sanitation                            •   Sanitation
                              •   Financial assistance                  •   Lot fee
                              •   Food
                              •   Lot fee

Proposers funded under this RFP will be required to operate as collaborative partners within the
existing CES. Proposers funded under this RFP will utilize LA CoC approved screening and assessment
tools and are required to comply with standardized operating policies and procedures developed
and adopted by LAHSA and the CES partners.

All projects that are awarded funding under this RFP will be subject to the terms and conditions of
this RFP and any LAHSA-issued revisions or addenda to this RFP. Revisions and addenda to this RFP
may be issued in response to written questions or to communicate revisions or corrections made by
the funder.
3. Funding Available
There is $4,136,650 of annual funding available for this RFP. Funding under this RFP is anticipated
but not guaranteed through the State of California Homeless Emergency Aid Program (HEAP),
County of Los Angeles Measure H Funds, and City of Los Angeles General Funds.
4. Eligible Applicants
Government agencies
This RFP is open to all government agencies.



Non-profit Organizations
                                                                   2020 Safe Parking Program RFP 4 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 15 of 57 Page ID
                                     #:741


This RFP is also open to nonprofit organizations that were certified as qualified bidders/proposers
through the LAHSA Request for Statement of Qualifications (RFSQ) process before award
recommendations are presented for this RFP. Award recommendations are scheduled to be
presented at LAHSA’s Programs and Evaluation Committee on April 16, 2020. That date is subject to
change.
The list of certified agencies can be viewed at the following link:
https://www.lahsa.org/documents?id=1334-exhibit-i-certified-agencies-funding-sources.pdf
Instructions on how to become a LAHSA qualified bidder can be viewed at the following link:
https://www.lahsa.org/news?article=214-request-for-statement-of-qualifications-rfsq-for-
certification-as-a-qualified-bidder-for-lahsa-funding-opportunities
5. Eligibility to Receive Funds
While government agencies are eligible to apply for this funding opportunity, in order for a
government agency to be a recipient of HEAP funds, that city or jurisdiction must have submitted a
current shelter crisis declaration pursuant to the requirements of California Government Code 8698,
Chapter 7.8, and have submitted a signed copy of that declaration to LAHSA by November 15, 2018.
A list of cities/jurisdictions who have declared a homelessness emergency can be seen in Exhibit B:
Jurisdictions with Shelter Declaration.

Nonprofit proposers must be certified, through the appropriate process, to receive HEAP, Measure
H, or City of Los Angeles General Funds (see Table 2 below). For purposes of this RFP, nonprofit
proposers who are certified as qualified bidders for L.A. County General Funds will be eligible to
receive State HEAP funds.

                           Table 2: Potential Funding Sources and Eligibility
Potential Funding Source    Eligible Entities                    Eligible Projects
State HEAP                  • Jurisdictions listed in Exhibit B  Projects in the County of Los
                            • Nonprofits certified to receive    Angeles
                                L.A. County General Funds

L.A. County Measure H       •   All government entities              Projects in the County of Los
Special Funds               •   Nonprofits certified for L.A.        Angeles
                                County Measure H Special
                                Funds

City of Los Angeles         •   All government entities              Projects in the City of Los Angeles
General Funds               •   Nonprofits certified for City of
                                Los Angeles General Funds


6. Contract Term
The contract term for contracts awarded through this RFP is July 1, 2020 to June 30, 2023 with
funding authorized on an annual basis at the end of each fiscal year. The initial contract start date
may be delayed pending transition of clients from expiring contracts. LAHSA will allow providers to
use up to 60-days from their contract start date as startup time. Providers can bill for expenses
                                                                   2020 Safe Parking Program RFP 5 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 16 of 57 Page ID
                                     #:742


incurred during this time even if clients have not yet been served. All expenses must be included in
the budget approved by LAHSA. LAHSA reserves the right to authorize funding on an annual basis,
based upon, but not limited to, satisfactory contractor performance, availability of funds, and
demonstrated geographic need.
7. Geographic Area Served
Projects must be located within the County of Los Angeles. Each proposal must clearly identify the
site address, the Service Planning Area (SPA) in which the proposed project will be located and
demonstrate the ability to serve the identified populations and the entire SPA. Final funding
allocation will be made according to the geographic restrictions of the funding, the quality review
results, and the need for services in each SPA. See Section B.3 for more information.

LAHSA reserves the right to promote broad geographic distribution of services across SPAs in making
funding decisions. If an insufficient number of qualified proposals are received or if the proposals
received are deemed non-responsive or not qualified as solely determined by LAHSA, LAHSA
reserves the right to either re-issue the RFP, execute a sole-source contract with one or more
providers, or otherwise ensure that services are provided by other means in a manner consistent
with component requirements.
8. Eligible Populations
This RFP seeks to fund Safe Parking services that will serve any of the following groups experiencing
homelessness:
   •    Adults (ages 18 and over)
   •    Youth (ages 16-24)
   •    Families
Applicants can propose to serve more than one population group per site.
Each program participant’s housing status must be determined and documented according to the
Homeless Emergency Assistance and Rapid Transition to Housing Act of 2009 (HEARTH Act)
Homeless Definition Final Rule (24 CFR 583.5; 24CFR 583.301(b)).
9. Core Principles
The following principles are required for all system components funded under this RFP. Proposers
must review the Scope of Required Services (SRS) for each required activity to develop a response
to this RFP. The SRSs can be found in Exhibit A.

Housing First
According to the webinar Core Principles of Housing First and Rapid Re-Housing issued by HUD and
the Unites States Interagency Council on Homelessness (USICH), the Housing First approach is based
on the following principles:
   1.   Housing is safe and affordable;
   2.   All people can achieve housing stability in permanent housing; supports may look different;
   3.   Everyone is “housing ready”;
   4.   Improved quality of life, health, mental health, and employment can be achieved through
        housing;

                                                               2020 Safe Parking Program RFP 6 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 17 of 57 Page ID
                                     #:743


   5. Right to determination, dignity and respect;
   6. Configuration of housing and services based on household’s needs and preferences.

For more information, please review the USICH resource at the link below:
https://www.usich.gov/resources/uploads/asset_library/PRS_Housing_First_and_RRH_Webinar_07
_22_14.pdf

Harm Reduction
Harm reduction policies, procedures, and practices aim to reduce the negative consequences of
behaviors that are detrimental to the participant’s health and well-being (i.e., abuse of drugs and/or
alcohol, failure to be medication compliant, engaging in criminal activity, prostitution, choosing to
sleep outside, etc.). In housing settings, harm reduction is intended to prevent a participant’s loss of
housing and/or termination from the program based solely on his or her inability to stop engaging in
harmful behaviors.

Programs incorporating a harm reduction model must utilize all interventions possible, short of
termination from the program, to enable the participant to reduce or minimize their risky behaviors,
while at the same time assisting them to move into and become stabilized in permanent housing.
Harm reduction is not intended to prevent the termination of a participant whose actions or
behavior constitute a threat to the safety of other participants and staff. Organizations must
develop a set of policies and procedures to be implemented in the event of such behavior on the
part of a participant.

Trauma-Informed Care
Trauma-informed care requires that every part of the program’s design and operation be
approached with an understanding of trauma and the impact it has on those receiving services.
Traumatic experiences can impact how clients receive services provided and the environment in
which those services are delivered.

Establishing a safe and supportive environment are principal aspects of trauma-informed care. To do
so, a program must ensure that all staff receive training on traumatic stress and its impact, as well as
the relationship between trauma and mental health, substance use, and homelessness. Training
should detail how working with trauma survivors can impact staff, and how these issues can impact
their work. Staff training in crisis management may include learning how to help clients identify
triggers, express their feelings safely, use healthy coping skills, in addition to helping clients develop
safety and self-care plans prior to a crisis.

Cultural Competency
Programs funded under this RFP must consider cultural and linguistic factors in addressing the needs
of populations to be served. Subpopulation identities may include, but are not limited to, race and
ethnicity, gender and gender identity, sexual orientation, economic class, age, family status,
language spoken and understood, physical and mental disabilities, living situation, etc. Proposers
must demonstrate the capacity to accommodate special populations within the proposer’s general
population (i.e., youth, LGBT, disabled clients, veterans, victims of domestic violence) throughout all
levels of the organization, from organizational vision and mission statement, to policy
implementation, and to service delivery procedures and philosophies. Effective communication
                                                                  2020 Safe Parking Program RFP 7 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 18 of 57 Page ID
                                     #:744


requires, at a minimum, the provision of service and information in appropriate language, at
appropriate educational and literacy levels, and in the context of the individual’s cultural identity.

10. Performance Outcomes
Programs funded under this RFP will be expected to achieve the following outcomes during the
contract term:

Model 1: Safe Parking with Case Management
  1. 20% of program participants exit to a successful destination (interim or permanent housing).
      This target applies to participants that have been enrolled in the program for at least 7 days.
  2. 25% of program participants are given referrals to any Housing Search and Placement
      services. This target applies to participants that have been enrolled in the program for at
      least 7 days.
  3. Program averages a 95% Occupancy Rate.

Model 2: Safe Parking with Light-touch Case Management
   1. 75% of program participants are given referrals. This target applies to participants that have
      been enrolled in the program for at least 7 days.
   2. Program averages a 95% Occupancy Rate.
   A more comprehensive explanation of performance outcomes can be seen in the SRS.

11. Budget and Leverage
Proposers are required to submit a competitive budget, for a twelve-month contract term, which
will allow them to operate at an optimal level. A budget template has been provided with this RFP
that provides for a line item budget by category. Using the budget template provided, proposers
must submit a complete budget for the total cost of the proposed project, including the request to
LAHSA, and any other funding sources being leveraged. Documentation of leverage, such as a
contract, a scanned copy of a check, a commitment letter, or an MOU, must be submitted in MyOrg
at the time of the application.

Proposers may request up to $30 per vehicle per night for 365 nights (Model 1) or $18 per vehicle
per night for 365 nights (Model 2). However, proposers who are able to meet the service
requirements by leveraging other funds and request less than the allotted amount per vehicle from
LAHSA will receive more points in this category.

Proposers seeking to leverage other funds or services must ensure theses resources have the
capacity to absorb the additional workload. For example, if a proposer seeks to leverage an existing
case management or navigation program, it must ensure these programs have the capacity to
absorb these additional responsibilities while adhering to their own scope of required services.

Funds will be distributed at LAHSA’s discretion. The rate for administrative cost reimbursement will
be based on the maximum allowable rate of the funder from which you receive funds, up to 12%.
The budget template provided includes a 12% administrative cost reimbursement rate, which may
be reduced based on the final determination of funding source.

                                                                2020 Safe Parking Program RFP 8 | P a g e
  Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 19 of 57 Page ID
                                    #:745


Leverage
As part of the Quality Review process, all proposals will be evaluated regarding the level of
leveraged funds that are committed to the project. Proposals demonstrating higher leverage will
receive additional points within the Program Budget category of Quality Review. To receive full
points, documentation of leverage, such as a contract, a scanned copy of a check, a commitment
letter, or an MOU, must be submitted in MyOrg.

        Table 3: Safe Parking Program Model 1 Funded Activities and Leveraged Services
                                                    Eligible to be Funded Eligible to be Funded
                 Program Activities
                                                          by this RFP         by Leveraging
                                          OPERATING COSTS
                   Site Operations                             X                     X
                     Space Costs                               X                     X
                 Maintenance/Repair                            X                     X
                       Security                                X                     X
                       Utilities                               X                     X
                      Food Costs                               X                     X
                      Insurance                                X                     X
                                       SUPPORTIVE SERVICES
  Financial Assistance - Vehicle repairs, license,
                                                               X                     X
               insurance, registration
                 Case Management                               X                     X
                 Housing Navigation                            X                     X
                  Outreach Services                                                  X
    Life Skills (Outside of Case Management)                                         X
         Alcohol and Drug Abuse Services                                             X
               Mental Health Services                                                X
               AIDS - Related Services                                               X
            Other Health Care Services                                               X
                 Education/Literacy                                                  X
                 Housing Placement                                                   X
              Employment Assistance                                                  X
                 Child Care Services                                                 X
                    Legal Services                                                   X




                                                             2020 Safe Parking Program RFP 9 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 20 of 57 Page ID
                                     #:746


              Table 4: Safe Parking Model 2 Funded Activities and Leveraged Services
                                                    Eligible to be Funded Eligible to be Funded
                 Program Activities
                                                          by this RFP          by Leveraging
                                          OPERATING COSTS
                   Site Operations                             X                     X
                     Space Costs                               X                     X
                 Maintenance/Repair                            X                     X
                       Security                                X                     X
                       Utilities                               X                     X
                      Food Costs                                                     X
                      Insurance                                X                     X
                                       SUPPORTIVE SERVICES
  Financial Assistance - Vehicle repairs, license,
                                                                                     X
               insurance, registration
                 Case Management                               X                     X
                 Housing Navigation                                                  X
                  Outreach Services                                                  X
    Life Skills (Outside of Case Management)                                         X
         Alcohol and Drug Abuse Services                                             X
               Mental Health Services                                                X
               AIDS - Related Services                                               X
            Other Health Care Services                                               X
                 Education/Literacy                                                  X
                 Housing Placement                                                   X
              Employment Assistance                                                  X
                 Child Care Services                                                 X
                    Legal Services                                                   X

Further details regarding eligible activities and program design details can be viewed in the
program’s Scope of Required Services (SRS) in Exhibit A found at the end of the RFP.
12. Timeliness Standards
The proposer is expected to demonstrate the ability to begin project operation no later than 60 days
after the contract start date listed in Section A.6 Contract Term, and to fully utilize grant funds
within the proposed contract term. Proposals must demonstrate a plan for rapid implementation of
the program. The proposer is expected to initiate the approved projects promptly in accordance
with the requirements of this RFP and the federal and local regulations governing the awarded
funding. Grant terms, and associated grant operations, may not extend beyond the availability of
funds.
13. Joint Offers
Where two or more proposers desire to submit a single proposal in response to this RFP, they
should do so as a prime contractor and subcontractor relationship, rather than as a joint venture or

                                                             2020 Safe Parking Program RFP 10 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 21 of 57 Page ID
                                     #:747


informal team. LAHSA intends to contract with single organizations and not with multiple
organizations doing business as a joint venture.

14. Site
Parking Lots to Bid On
There are lots being made available through this RFP to use for safe parking. These lots are both
publicly and privately owned. If you are interested in proposing to operate one of these lots made
available through the RFP, site addresses and details on the lots will be posted on the LAHSA
webpage of this RFP. Details include ideal hours of operation, any additional amenities on site, and
maximum number of spots available for safe parking, as well as designated person to contact to
schedule a site visit. These lots will be made available at no cost to the proposer. However, upon
award, the proposer will be responsible for all other expenses. Only one proposer will be awarded
for each of these lots. Proposals that intend to apply with one of these lots must indicate the site in
their application. No site control documents are required for this option.
Proposer owned/leased sites
Proposers that are applying with their own site must submit site control documents at the time of
application. Acceptable forms of site control at time of application are:
   •   Permits
   •   Leases
   •   Lease options
   •   Titles/deeds indicating ownership
   •   Purchase options
   •   MOU from the property landlord indicating intent to lease
   •   A letter from the site owner or landlord on company letterhead that commits to leasing or
       selling the facility to the applicant upon award

Qualifying proposers that do not submit a fully executed lease agreement or proof of ownership at
the time of application submission will be recommended for award conditioned upon LAHSA
receiving the documentation within 60 days of award announcement. Documentation must be
submitted in MyOrg before clicking “submit” on the application.
Acceptable forms of site control within 60 days of award announcement:
   •   Permits
   •   Leases
   •   Lease options
   •   Titles/deeds indicating ownership
If the proposer does not submit site control before the 60-day deadline, LAHSA has the right to
rescind the award and instead recommend the award to the next highest scoring proposal in that
SPA.
The site must be compliant with the Americans with Disabilities Act of 1990 and the American with
Disabilities Act Amendments Act of 2008 (ADA/ADAA). Additionally, proposed facilities need to
adhere to the following requirements (see the Scope of Required Services for the full list of site and
program requirements):
                                                               2020 Safe Parking Program RFP 11 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 22 of 57 Page ID
                                     #:748


              o   On-site restroom facilities that are ADA compliant (portable toilets acceptable)
              o   Handwashing station (portable stations acceptable)
              o   Well-lit grounds
              o   At least one parking space between each vehicle for privacy
              o   Suggested hours of operation: 7pm-7am, 7 days a week. (Hours may vary by
                  location)
For program Model 1, LAHSA is not mandating a minimum or maximum number of vehicles per site.
However, the maximum nightly rate per vehicle is based on a model of 25 vehicles per site.
For program Model 2, there must be at least 30 vehicles per site.

Larger sites may be able to operate at a lower nightly rate per car; proposals which include a lower
nightly rate per vehicle will receive extra points in the evaluation of proposals.

15. Subcontractors
All subcontractors proposed to carry out any portion of the performance of services will require
LAHSA approval prior to contracting. Proposers must submit the Subcontractor Profile Form by the
Proposal Submission Deadline. Proposers must submit a copy of their organization’s
policies/procedures for selecting and entering into contracts with subcontractors and monitoring
subcontractor performance. The proposer must submit a specific plan for monitoring
subcontractor(s) in the performance of their subcontract, which includes programmatic and fiscal
areas of review, potential corrective actions that will be imposed if the subcontractor is
noncompliant or not performing and planned monitoring dates and timetables for resolution of
findings.

16. Proposed Contract
The proposer, if selected through this RFP and subsequently selected for award, shall be required to
enter into a written agreement with LAHSA that will be considered the contract. The contract will
incorporate all pertinent terms and conditions set forth in this RFP, including those added by
addendum, and to reflect the proposer’s offer or the outcome of the contract negotiations, if any,
conducted with the Proposer. Proposers who are unable or unwilling to comply with LAHSA policies
and procedures will not be considered for funding under this RFP.

17. Remedial Action
Corrective actions may be imposed on a provider for noncompliance with regulations, contract
requirements, and other applicable professional standards. Should a provider fail for any reason to
comply with the contractual obligations of their contract, LAHSA reserves the right to take remedial
action at its discretion as set forth in LAHSA’s Remedial Action Policy or the policies of LAHSA’s
funders. LAHSA, at its sole discretion, may impose remedial actions for cause including but not
limited to the following: Notice of Noncompliance, Withholding of Payment, Probation, Suspension,
Termination and/or, Debarment.
Further information on LAHSA’s Remedial Action Policy can be found at the following link:
https://www.lahsa.org/documents?id=1546-agency-remedial-action-policy.pdf


                                                              2020 Safe Parking Program RFP 12 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 23 of 57 Page ID
                                     #:749



18. No Commitment to Award
Issuance of this RFP and receipt of proposals is not a commitment to award a contract. LAHSA
expressly reserves the right to postpone proposal opening or award for its own convenience, to
accept or reject any or all proposals received in response to this RFP, to negotiate with more than
one Proposer concurrently, or to cancel all or part of this RFP.




                                                             2020 Safe Parking Program RFP 13 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 24 of 57 Page ID
                                     #:750



B. PROPOSAL CRITERIA AND EVALUATION PROCESS

1. Overview
All complete proposals received by the submission deadline will be submitted for a Quality Review,
and will be evaluated by a panel, which will be referred to as the “Evaluation Panel.” Proposals will
be scored independently based on the criteria outlined in section B.2 Quality Review. Proposals
must receive an aggregate score of 75 points or more to be recommended for funding. Final funding
recommendations will be based on the overall score of the proposal and geographic distribution of
funds.

Quality review results and final funding recommendations will be posted on the LAHSA website and
presented to the LAHSA Commission for approval.

                                     Table 5: RFP Timeline*
                        ITEM                                          DATE
                     RFP Release                                January 16, 2020
      Mandatory In-Person Proposers’ Conference          February 5, 2020, 1 PM – 3 PM
               Written Questions Due                         February 7, 2020, 2 PM
                Submission Deadline                         February 28, 2020, 2 PM
                   Quality Review                              March - April 2020
                    Contract Start                                 July 1, 2020


       *Timelines subject to change at LAHSA’s sole discretion.

2. Quality Review
Proposals will be evaluated based on program design, CES alignment, organizational capacity and
experience, budget, cost efficiency, program readiness, and any other identified priorities. Each
proposal’s content, responsiveness, conciseness, clarity, relevance, and adherence to the
instructions in this RFP will be considered when scoring each category. Final scoring will be based
on the proposal as submitted.

                                         Table 6: Quality Review Scoring Matrix

                                      Scoring Area                                   Points Allotted
   Program Requirements                                                                      15
   Program Design                                                                            20
   Program Readiness                                                                         15
   Organizational Experience                                                                 10
   CES Alignment                                                                             10
   Program Budget                                                                            10
   Cost Efficiency                                                                           10
   Proximity to Vehicular Homeless Population Density                                        10
                                          Total Points Possible                             100
                                                                       2020 Safe Parking Program RFP 14 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 25 of 57 Page ID
                                     #:751




 Program Requirements
The proposal must demonstrate an understanding of program requirements and the needs of the
population it proposes to serve. The proposer’s compliance with LAHSA’s Equal Access and Gender
Identity policy and Feedback and Grievance policies is required.
The proposer must adhere to the requirements of the Americans with Disabilities Act (ADA) through
their program delivery. The proposer must accommodate participants with mobility, auditory, and
visual impairments.
Proposers must commit to entering relevant programmatic information into the LA CoC HMIS.
Proposers should reference LAHSA’s Equal Access with Gender Identity Policy (previously known as
HUD rule) and the 2010 Service Animal Policy:
https://www.lahsa.org/documents?id=1770-equal-access-and-gender-identity-policy.pdf

https://www.lahsa.org/documents?id=1959-lahsa-service-animal-accommodation-policy.pdf.

The proposer must make the program open to all eligible populations regardless of sexual
orientation, gender identity, marital status, race, color, religion, national origin, age, or disability
status.

Grievance and feedback policies must be operationalized, accessible to all participants, and aligned
with LAHSA policies. More information on LAHSA’s Grievance Policies and Procedures can be seen at
the following link:

https://www.lahsa.org/documents?id=1237-lahsa-participant-termination-and-grievance-policies-
and-procedures-contractor-requirements.pdf

LAHSA’s Procurement and Performance Management Department will examine the Program
Requirement section of the application, and verify that the proposer commits to the stated
requirements. Proposers that submit policies and procedures that demonstrate their adherence to
program requirements will receive full points in this category. Proposers that merely state that they
commit to program requirements will receive partial points.

Program Design
Proposals will be evaluated on the demonstration of the utilization of best practices in their
proposed program and the accessibility of the program to diverse participants.
The proposer’s understanding of Housing First, Harm Reduction, and Trauma-Informed Care
principles, and the extent to which such concepts are embedded into the proposed program’s
design will be evaluated.
The Evaluation Panel will examine proposed safety measures. This may include the number of
security guards, lighting, and the extent to which general lot characteristics have been
contemplated and described within the security plan.



                                                                2020 Safe Parking Program RFP 15 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 26 of 57 Page ID
                                     #:752


The Evaluation Panel will assess the use of supportive services, staffing and supervision plans to
assist clients in achieving successful connection to appropriate services. All proposals should detail
clear diversion strategies that are implemented into program design and in alignment with the SRS.
The Evaluation Panel will evaluate the proposed location of the proposed safe parking site.
Proposals should justify why the selection of their proposed location is ideal for serving the number
of homeless households proposed.
The Evaluation Panel will assess whether the proposal makes the program open to all eligible
populations regardless of sexual orientation, gender identity, marital status, race, color, religion,
national origin, age, or disability status. Proposers will be evaluated on the extent to which they
demonstrate (1) an understanding of the unique demographic challenges of their participants, (2)
experience serving these participants, and (3) how their staffing and programming decisions are
tailored to meeting the needs of the populations they will be serving.
The proposal should describe a plan to meet the requirements of the Americans with Disabilities
Act/ Americans with Disabilities Amendments Act (ADA/ADAA) through their program delivery and
site.
Proposers should reference LAHSA’s Equal Access with Gender Identity Policy (previously known as
HUD rule) and the 2010 Service Animal Policy:
https://www.lahsa.org/documents?id=1770-equal-access-and-gender-identity-policy.pdf
https://www.lahsa.org/documents?id=1959-lahsa-service-animal-accommodation-policy.pdf.
The Evaluation Panel will examine the proposer’s plan to serve participants with limited English
proficiency and their access to translation services. The Panel will additionally assess the extent to
which grievance and feedback policies are operationalized and accessible to its clients.
The Evaluation Panel will evaluate the management/staff structure articulated in the proposal,
along with the submitted organization chart. The proposal should detail mechanisms for ongoing
and consistent staff supervision and an internal quality assurance monitoring system.

Program Readiness
All proposers will be evaluated on the proposer’s ability to achieve full staffing and implement the
program by the program start date. Proposers should present a detailed process for ensuring
operational effectiveness and quality control of staff. The Evaluation Panel will assess whether the
applicant demonstrates a robust plan and clear commitment to transparently engage the
neighborhood and surrounding community. This could include, but is not limited to, working with
elected officials, advertising the location of site, developing a community grievance process,
demonstrating ample experience or partnerships within the community, and
membership/attendance to local associations. Proposers who are applying with their own site will
receive five points if they submit a letter of support from their local jurisdiction.
The appropriateness of the site/location for serving the proposed number of participants will be
evaluated.
The following paragraph outlines the site control scoring that will be used for proposers who are
applying with their own site:
The strength of site control at the time of application submission will be evaluated and will be worth
five points. The strongest demonstration of site control is evidence that the applicant either owns
                                                               2020 Safe Parking Program RFP 16 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 27 of 57 Page ID
                                     #:753


the facility or has a fully executed lease agreement. A letter from the site owner or landlord on
company letterhead that commits to leasing or selling the facility to the applicant upon award is
acceptable at application submission but would gain zero points. Blank or unsigned lease
agreements or letters of intent from the applicant to the property owner do not fulfill the site
control requirement for this RFP and would result in an incomplete application.

Proposers who elect to operate a lot made available through this RFP do not need to submit
documentation of site control or a letter of support from their local jurisdiction. These proposers
will automatically receive ten points for this category (five for site control and five for the letter).

Organizational Experience
The proposer’s experience successfully performing services related to those listed in this RFP will be
taken into consideration. The panel will evaluate the proposed projects based on the ability of the
Proposer to meet performance outcomes. Programs that demonstrate the ability to meet or exceed
performance outcomes will achieve higher scores than programs that do not. LAHSA and the
Evaluation Panel reserve the right to request additional data to verify information submitted with
the proposal.

Coordinated Entry System Alignment
Proposals will be evaluated on the extent to which the proposed project is integrated with service
and housing providers and coordinated with other systems of care (health care, education, etc.)
within the region. Applicants should detail or provide evidence of a history of participation in LA CES
coordinated assessment and intake efforts, as well as a plan to collaborate with the LA County CES.

Program Budget
The Evaluation Panel will evaluate the feasibility, reasonableness, and accuracy of the budget. It will
also evaluate the extent to which additional funding and resources are committed to the proposed
project. The proposal should describe and specify the source and dollar amount of other public and
private funding and resources that will be or have been leveraged to complete the proposed
project. Strength of financing commitments will also be considered in the proposal evaluation.

Cost Efficiency
Cost efficiency will be determined by dividing the amount of dollars requested by the vehicles
served per night. LAHSA will assign 10 points to the most cost-efficient proposal submitted. After
determining the most cost-efficient proposal, LAHSA will assign a cost efficiency score from 0 to 10
that is based on the percentile deviation of each proposal from the most cost-efficient proposal.




                                                                2020 Safe Parking Program RFP 17 | P a g e
    Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 28 of 57 Page ID
                                      #:754


Proximity to Vehicular Homeless Population Density1
LAHSA will assign points based on the proposed locations’ proximity to locations with a high density
of people dwelling in their vehicles as reported in the 2019 Homeless Count.

The following table indicates the intervals that will be used to determine the score awarded to each
proposed location for proximity to homeless density:

                                    Table 7: Proximity to Vehicular Homeless Count
                                                  Population Density
                                                               Homeless Count
                                  Points awarded
                                                              Population Density
                                          0                             0
                                          1                            1-3
                                          2                            4-5
                                          3                            6-8
                                          4                           9-12
                                          5                          13-16
                                          6                          17-24
                                          7                          25-34
                                          8                          35-51
                                          9                          52-88
                                         10                           89+

Applicants do not need to compute their proposed site’s density score. Click on the following link to
access the density score for each proposed location. The average score for all proposed locations
will be used.

https://lahsa.maps.arcgis.com/apps/ZoneLookup/index.html?appid=801407574bfd41979396
3b0965673d9c

If the proposed program is located in Pasadena, Glendale, or Long Beach, LAHSA will determine the
Proximity to Homeless Population Density score upon receipt of the application using a similar
methodology.

A final score for this category will be computed by averaging the individual scores of each submitted
location.



1Vehicular homelessness population density indicates the number of people experiencing vehicular homelessness per square mile
within that census tract. Vehicular homelessness includes individuals who are living in cars, vans, and RVs/campers, as a reported in
the 2019 Homeless Count.

Density of vehicular homelessness per square mile is preferable to raw count data because the sizes of each census tract differ. Using
density of vehicular homelessness per square mile allows for an equal comparison of small and large census tracts.



                                                                                   2020 Safe Parking Program RFP 18 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 29 of 57 Page ID
                                     #:755



3. Funding Allocation Strategy
Funding for safe parking programs is distributed based on the need for services in each SPA.

The total amount of LAHSA funding available for safe parking programs has been distributed
proportionate to the amount of vehicular homeless density per SPA as stated in the 2019 Greater
Los Angeles Homeless Count. The distribution of available funding for this RFP considers the need
that is currently being met by safe parking programs whose contracts will extend beyond July 1,
2020 (the start date of programs that will be awarded through this RFP).

Proposals in SPAs 3, 7, and 8 will be prioritized as there is a lack of Safe Parking services in those
SPAs. Based on vehicular homeless count, current programming, and total funding available, SPA 1’s
is already receiving the proportionate amount of funding. The highest scoring proposal in SPA 3, 7,
and 8 will be recommended first. Remaining funds will be awarded based on highest score in any
SPA up to the amounts listed in Table 8.


                                    Table 8: Funding Distribution
                        SPA            Amounts Available per SPA Adjusted based
                                       on Homeless Count and Proportional Need
                          1                     $                      -
                          2                      $                946,048
                          3                      $                369,476
                          4                      $                743,492
                          5                      $                472,779
                          6                      $                352,524
                          7                      $                491,482
                          8                      $                760,851
                        Total                    $              4,136,652

Any remaining funds will be redistributed based on score. City of Los Angeles funds can only be used
to fund programs that operate in the City of Los Angeles.
If an insufficient number of qualified proposals are received, or if the proposals received are
deemed non-responsive or not qualified as solely determined by LAHSA’s Commission, LAHSA’s
Commission reserves the right to either re-issue the RFP, execute a sole-source contract with a
provider, or otherwise ensure that services are provided by other means in a manner consistent
with component requirements.
Agencies proposing to use their own sites and agencies proposing to use a publicly available site will
be evaluated against like proposals in two separate and distinct cohorts. If a site, on the Sites
Available for Public Bid in LAHSA’s 2020 Safe Parking Request for Proposals list is being proposed in
more than one application, the proposed site will be recommended to the highest scoring proposal.




                                                               2020 Safe Parking Program RFP 19 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 30 of 57 Page ID
                                     #:756



C. GENERAL INSTRUCTIONS

1. Proposal Submittal

Proposal Application
The RFP, application documents, and budget template will be made available online at
https://www.lahsa.org/funding following the approval for release from the Programs & Evaluations
Committee. Proposers must respond to this funding opportunity by completing the online
application and submitting supporting documents into MyOrg. Only complete proposals will be
reviewed. For a proposal to be considered complete, all of the following must be completed and
submitted prior to the submission deadline:

MyOrg Application and Supporting Documents:
  • MyOrg RFP Application
  • Program Profile (only accessible after the application is submitted)
  • Subcontractor Program Profile uploaded with the MyOrg application
  • Budget Template uploaded with the MyOrg application
  • Drawing of Site Layout uploaded with the MyOrg application
  • Proposed Program Organizational Chart uploaded with the MyOrg application
  • Suspension and Debarment Form uploaded with the MyOrg application
  • Site Control Documentation uploaded with the MyOrg application (not required for
     proposers electing to operate a County or City-owned site, please see Section A.14 Site for
     more information)
  • Organization Housing First Policies and Procedures (optional)* uploaded with the MyOrg
     application
  • Organization Harm Reduction Policies and Procedures (optional)* uploaded with the MyOrg
     application
  • List of Trainings regarding traumatic stress and its impact offered to staff in 2018-2019 (If no
     trainings have been offered, Proposers may attach a plan to train staff) (optional)* uploaded
     with the MyOrg application
  • Organization Grievance and Feedback Policies and Procedures (optional)* uploaded with the
     MyOrg application

*Policy and procedures documentation is optional. However, not submitting these documents will result in a loss
of one point for each document.

Please see instructions on how to upload supporting documents in MyOrg:
https://www.lahsa.org/documents?id=4136-upload-documents-instructions.pdf




MyOrg
                                                                    2020 Safe Parking Program RFP 20 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 31 of 57 Page ID
                                     #:757


The RFP application will be available via the MyOrg portal on the LAHSA website at the following
link: https://www.lahsa.org/portal/myorg/form/rfp?rfp=1072


2. Due Date
Complete proposals must be RECEIVED by electronic delivery no later than 2:00 PM (Pacific Time),
February 28, 2020. A complete proposal includes submission of the online application and any other
required items listed in Section C. Applications will not be accepted via facsimile or paper
submission. Incomplete proposals will not be reviewed. Electronic Submission is mandatory.
Proposals submitted after the deadline will not be accepted.

Proposal amendments and/or addendums submitted to LAHSA after the proposal deadline will not
be reviewed. However, LAHSA reserves the right to request clarification of unclear or ambiguous
statements made in the proposal.
3. Mandatory Proposers’ Conference
Proposers are required to attend an in-person Mandatory Proposers’ Conference to take place on:
February 5, 2020, 1 PM – 3 PM

Proposers’ Conference Link: https://www.eventbrite.com/e/2020-safe-parking-rfp-mandatory-
proposers-conference-tickets-87391966725

Pre-registration is recommended.
Attendance Requirements: Proposers must sign-in within 15 minutes of the Conference start time.
Proposers who sign-in after that time to the Proposers’ Conference will not be considered as an
attendee.
LAHSA is unable to provide individualized technical assistance during an open RFP. All technical
assistance will be provided during the Mandatory Proposers’ Conference and through the timely
submission of written questions as detailed in this section.
Proposers are encouraged, but not required to submit questions in writing at least two (2) days prior
to the Mandatory Proposers’ Conference. Questions regarding this RFP may be submitted to
fundingopportunities@lahsa.org with the subject line, “2020 Safe Parking Program RFP–Q&A” until
February 7, 2020, 2:00 PM. LAHSA will post written responses to all received questions on the
LAHSA website no later than five (5) business days from the date questions are due.
Proposers are responsible for checking the LAHSA website to obtain current information and
responses. Any omission or error made by any Proposer under this RFP for failure to obtain
information posted regarding this RFP on the LAHSA website at https://www.lahsa.org/funding is
the sole responsibility of proposer and is not a basis for appeal of any adverse score or evaluation
under this RFP.

Visit https://www.lahsa.org/contact-us and click on the “Join Our Mailing List” button to opt-in to
email communications; select Funding Opportunities from the email lists as well as any others
from which you wish to receive updates.

                                                              2020 Safe Parking Program RFP 21 | P a g e
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 32 of 57 Page ID
                                     #:758




Proposers are also encouraged to subscribe to the Funding Opportunities mailing list at
https://www.lahsa.org/ to receive email notices pertaining to this RFP and other funding
opportunities.

4. RFP Addenda/Clarifications
If it becomes necessary to revise any part of this RFP after the RFP is released, a written addendum
will be posted on the LAHSA website at http://www.lahsa.org/funding. It is the responsibility of the
proposer to review any publicly available addendum or information on the LAHSA website prior to
submission of the proposal. If a proposer does not have access to the LAHSA website, they may call
(213) 683-3333 and request a printed copy of any addenda via fax or mail. LAHSA is not responsible
for information requested within three days of the due date of the proposal under this RFP.

5. Process Appeals
All appeals must be submitted in writing. Proposers under this RFP may only submit process
appeals, which are appeals based upon LAHSA’s failure to abide by its own established procedures
in making funding recommendations. Appeals based on the outcome of the decision-making process
will not be accepted. A disagreement with or objection to the points awarded will not be a sufficient
basis for an appeal.

Quality Review Appeals
After the Quality Review phases of the proposal evaluation process, LAHSA staff will notify all
proposers of its findings and recommendations. Within two business days after notice of review
results on the LAHSA website, proposers may file a process appeal in the form of a written
statement specifying the grounds for appeal.

The Process Appeal must be in writing and shall be limited to two (2) typed pages. The appeal must
clearly state the factual grounds on which the appeal is based. All Process Appeal requests must be
on an organization's letterhead and entitled “2019 Safe Parking Program RFP – Process Appeal”.
Please do not include cover letters with the appeal request.

Process Appeals will be presented to the Programs and Evaluation Committee of the LAHSA
Commission. The Programs and Evaluation Committee will make a recommendation and forward its
recommendations to the LAHSA Commission. The LAHSA Commission will make the final decision
regarding all Process Appeals. In the situation where the Programs and Evaluation Committee is
unable to meet, the appeals shall be presented directly to the LAHSA Commission.

A Process Appeal must meet all of the following criteria, to be considered.

   1. The person or entity requesting the appeal must be a proposer;
   2. The request for the appeal must be submitted by the date and time specified by the RFP;
   3. The person or entity requesting the appeal must assert in appropriate detail with factual
      reasons that LAHSA materially failed to follow procedures specified in its RFP document.
   4. The request for the appeal must set forth sufficient detail to demonstrate that, but for
      LAHSA's alleged failure, the proposer would have been a successful proposer.

                                                               2020 Safe Parking Program RFP 22 | P a g e
  Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 33 of 57 Page ID
                                    #:759




All Process Appeals must be in writing and emailed timely to fundingopportunities@lahsa.org or
received at the following address:

                          Chair, Programs and Evaluation Committee
              Re: 2019 Safe Parking Program RFP – Quality Review Results Appeals
                            Los Angeles Homeless Services Authority
                                  811 Wilshire Blvd., 6th Floor
                              Los Angeles, CA 90017




                                                          2020 Safe Parking Program RFP 23 | P a g e
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 34 of 57 Page ID
                                  #:760



 D. PROPOSAL CONDITIONS AND RESERVATIONS
    A. All costs of proposal preparation shall be borne by the Proposer organization. LAHSA shall
       not, in any event, be liable for any pre-contractual expenses incurred by the Proposer in
       preparation and/or submission of the proposal. The Proposer shall not include any such
       expenses as part of the budget in the proposal.
    B. Submission of a proposal shall constitute acknowledgment and acceptance of all terms and
       conditions contained in the RFP.
    C. Submission of a proposal shall constitute a firm and fixed offer to LAHSA that will remain
       open and valid for a minimum of 90 days from the application submission deadline. The
       proposal should always include the Proposer's best terms and conditions.
    D. The proposal must set forth full, accurate, and complete information as required by this
       RFP. No changes or additions are allowed after the proposal deadline.
    E. LAHSA cannot certify, license or endorse grant writers. Proposers are free to select any
       grant writer. The responsibility for the performance of the grant writer rests with the
       Proposer.
    F. Responses to this RFP become the exclusive property of LAHSA. All proposals will be
       considered public documents, subject to review and inspection by the public at LAHSA’s
       discretion, in accordance with the California Public Records Act and other applicable laws.
       Exceptions will be those pages in each proposal which are designated by the Proposer as
       business or trade secrets and are marked as “TRADE SECRET” or “CONFIDENTIAL”. LAHSA
       shall not in any way be liable or responsible for the disclosure of any such records,
       including, but not limited to, those so marked if the disclosure is deemed to be required by
       law or by court order. Selection or rejection of a proposal does not affect these rights.
    G. LAHSA reserves the right to communicate in writing with proposers, funders and/or
       organizations associated with the Proposer to obtain additional clarification of design of
       program, or Proposer fiscal and programmatic capacities, and to utilize this information in
       the evaluation process.
    H. LAHSA reserves the right to conduct site visits of all proposing agencies if applicable.
    I. LAHSA reserves the right to extend the RFP submission deadline should such action be in
       the best interest of LAHSA. Proposers may revise and re-submit their proposal in the event
       the deadline is extended.
    J. LAHSA reserves the sole right to reject any or all proposals received in response to this RFP
       if it is deemed inappropriate or incomplete, it fails to comply with any instruction contained
       in this RFP, or is not in the best interest of LAHSA.
    K. LAHSA reserves the right to withdraw this RFP at any time without prior notice. Further,
       LAHSA makes no representation that any contract will be awarded to any Proposer
       responding to this RFP. LAHSA reserves the right to reject any or all submissions.
    L. LAHSA reserves the right to negotiate services and costs with Proposers, including revision
       of program design as necessary to better meet LAHSA, the City of Los Angeles, County of Los
       Angeles, or HUD requirements.
    M. A Proposer shall not be recommended for funding, regardless of the merits of the proposal
       submitted, if it has a history of contract non-compliance with LAHSA or any other funding

                                                                2020 Safe Parking Program RFP | P a g e 24
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 35 of 57 Page ID
                                  #:761



         source, a contract suspension, a termination for cause by LAHSA or any other funding
         source, or outstanding financial obligations with LAHSA that have not been adequately
         resolved with LAHSA or any other funding source. In the event that the Proposer has any
         contract(s) with LAHSA suspended or terminated, it shall not be eligible for funding under
         any RFP released by LAHSA for a period of five (5) years starting from the effective date of
         suspension or termination.
    N.    If a Proposer is new and has not had a contract with LAHSA for a period of five (5) years
         then the organization will be subject to 100% documentation review and quarterly
         Monitoring visits.
    O.   If an agency has been involved in the Remedial Action process as a result of contract
         noncompliance with LAHSA within the last fifteen (15) years, award will be conditioned
         upon the agency showing that they have sufficient programmatic and fiscal capacity or
         finding another LAHSA Contractor in good standing that is willing to serve as a lead agent to
         administer the LAHSA contract.
    P.   Willful misstatements of information will result in non-recommendation for funding,
         regardless of the merits of the proposal submitted.
    Q.   LAHSA reserves the right to verify information submitted in the proposal. The Proposer
         agrees that the Los Angeles Continuum HMIS will be the primary source of verification of
         program performance and outcome data for existing programs. LAHSA reserves the right to
         request additional data to verify information submitted with the proposal, at its sole
         discretion. If the information in the proposal cannot be verified and if LAHSA determines
         the errors are not willful, LAHSA reserves the right to adjust the rating points awarded.
    R.   If an insufficient number of qualified proposals are received or if the proposals received are
         deemed non-responsive or not qualified as determined by LAHSA, LAHSA reserves the right
         to re-issue an RFP, execute a sole-source contract with a vendor, or otherwise ensure that
         services are provided by other means in a manner consistent with the program
         requirements.
    S.   The Proposer must be in compliance with applicable civil rights laws and Executive Orders.
         There must be no outstanding findings of noncompliance with civil rights statutes, Executive
         Orders, or regulations, unresolved secretarial charge of discrimination issued under the Fair
         Housing Act, no adjudications of civil rights violations on a civil action or deferral of
         processing of proposals from the sponsor imposed by HUD.
    T.   The Proposer shall be ineligible to receive funding under this RFP if any officer or employee
         of the Proposer who would be involved in the administration of grant funds has been
         debarred by any government agency or has been convicted of a criminal offense related to
         the administration of funds or any member of its executive management, key staff, or any
         officers of its Board of Directors is or has been involved in any litigation or other legal
         matter that compromises the organization’s ability to carry out the project as awarded.
    U.   LAHSA reserves the right to fund all or a portion of a proposal and/or request that a
         Proposer collaborate with another in the provision of a specific service if it is in the best
         interest of LAHSA, the City of Los Angeles, the County of Los Angeles, or HUD.
    V.   LAHSA reserves the right to waive minor technical deficiencies or any informality in a
         submitted proposal.
                                                                 2020 Safe Parking Program RFP | P a g e 25
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 36 of 57 Page ID
                                  #:762



    W. Proposals may be withdrawn by written request of the authorized signatory on provider
        letterhead at any time prior to the LAHSA Commission’s actions on staff’s final
        recommendation for funding.
    X. LAHSA reserves the right to deny funding a proposal for a new project, if the request is
        made by a current recipient that is found to have significant issues related to capacity,
        performance, or unresolved audit/monitoring finding related to one or more existing
        grants.
    Y. If a Proposer declines to implement the project or changes significant project specifications
        which are deemed relevant to the basis on which the award was granted thereby negating
        the funding award after the LAHSA Commission approves funding award(s) under a LAHSA
        competitive process, said provider shall not be eligible to apply for any other new project
        funding for a period of one year from the time of notice. Changes to significant project
        specifications include, but are not limited to, a change in the Service Planning Area in which
        the project is located or a change in the target population which the project serves. LAHSA
        may exempt a provider from this policy if it is deemed that the circumstances that
        facilitated the refusal to implement the project or change to significant project
        specifications was out of the reasonable control of the provider.
    Z. It is improper for any officer, employee or agent of LAHSA to solicit consideration, in any
        form, from a Proposer with the implication, suggestion or statement that the Proposer’s
        provision of the consideration may secure more favorable treatment for the Proposer in the
        award of the contract or that the Proposer’s failure to provide such consideration may
        negatively affect the LAHSA’s consideration of the Proposer’s submission. A Proposer shall
        not offer or give, either directly or through an intermediary, consideration, in any form, to
        an officer, employee or agent of LAHSA for the purpose of securing favorable treatment
        with respect to the award of the contract. A Proposer shall immediately report any attempt
        by an officer, employee or agent of LAHSA to solicit such improper consideration. The
        report shall be made to the Executive Director of LAHSA or to the County Auditor-
        Controller’s Employee Fraud Hotline (800) 544-6861. Failure to report such a solicitation
        may result in the Proposer’s submission being eliminated from consideration. Among other
        items, such improper consideration may take the form of cash, discounts, service, the
        provision of travel or entertainment, or tangible gifts.
    AA. Upon the request of LAHSA, a Proposer whose bid is under consideration for the award of
        the contract shall provide LAHSA with written authorization to request a credit report from
        a reputable credit agency to gain satisfactory evidence of the Proposer’s financial
        background, stability and condition.
    BB. In accordance with Los Angeles County Code, Chapter 2.160 (County Ordinance 93-0031),
        each person/firm submitting a response to this request for bid/proposal must certify in
        writing that such Proposer and each County lobbyist and County lobbyist firm, as defined by
        Los Angeles County Code 2.160.010, retained by the Proposer, is in full compliance with
        Chapter 2.160 of the Los Angeles County Code.
    CC. Notwithstanding a recommendation of a department, agency, individual, or other, the
        LAHSA Board of Commissioners retains the right to exercise the final decision concerning
        the selection of a proposal and the terms of any resultant Agreement, and to determine
                                                                2020 Safe Parking Program RFP | P a g e 26
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 37 of 57 Page ID
                                  #:763



       which proposal best serves the interests of LAHSA. The Board is the ultimate decision-
       making body and makes the final determinations.
    DD.A bid or proposal containing conditions or limitations regarding the basic program design or
       operation of the proposed program that are not in alignment with the requirements of the
       RFP may be deemed irregular (and nonresponsive) and may be rejected by LAHSA, in its sole
       discretion.




                                                              2020 Safe Parking Program RFP | P a g e 27
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 38 of 57 Page ID
                                  #:764



 E. CONTRACT CONDITIONS
         Contractors will be required to comply with conditions set forth by LAHSA, the County of Los Angeles,
         the City of Los Angeles and/or the U. S. Department of Housing and Urban Development (HUD),
         hereafter referred to as "Funders". These conditions may include, but are not limited to the following:
    A.        The initial recommendation for funding should not be construed as a finding that the
              proposed program complies with all requirements and conditions for a contract for
              grants. LAHSA reserves the right to fund all or a portion of a proposal and/or request that
              a Proposer collaborate with another in the provision of a specific service if it is in the best
              interest of LAHSA. A funding recommendation or offer to contract may be withdrawn
              upon failure of reasonable attempts to negotiate an agreement.
    B.       Contractors shall allow representatives of Funders to inspect facilities that are used in
             connection with the contracts made to implement system components funded under this
             RFP.
    C.       Successful Proposers will be required to satisfy LAHSA’s and other participating provider or
             entity’s insurance requirements. Additionally, all Proposers must comply with all
             contractual requirements. Contractors will name LAHSA and the City and/or County of Los
             Angeles as additional insured on general liability, professional liability (where required),
             auto liability (owned and non-owned), workers' compensation, and errors and omissions
             policies (where required).
    D.       Contractors shall make available to representatives of Funders, upon reasonable notice,
             the fiscal records and/or client data records pertaining to the contract. Demographic
             information about clients will be regularly submitted to LAHSA in a manner consistent with
             agreements protecting client and/or provider confidentiality rights.
    E.       Contractors shall comply with reasonable requests from Funders concerning promotional
             activities related to the system component.
    F.       Contractors acknowledge that, as recipients of Federal funds, they will be required to
             comply with Federal regulations pertaining to the use of such funds. It will be the
             Contractor's responsibility to ensure compliance with applicable regulations.
    G.       The Contract shall include standard clauses and in some cases, certifications, requiring
             Contractor's compliance with, but not limited to, the following regulations: non-
             discrimination, affirmative action, and equal opportunity; separation of church and state;
             Americans with Disabilities Act (ADA); conflict of interest; restrictions on lobbying;
             debarment; audits; rights in data; drug-free workplace; lead-based paint and Equal
             Benefits Ordinance.
    H.       Contractors shall maintain any applicable licenses or permits, and meet any facilities code
             regulations required for the system component(s) funded under the contract.
    I.       Contractors shall participate in information networking, training, and coordination
             meetings as directed by LAHSA or other grant funding sources.
    J.       Contractors shall cooperate with related research and evaluation activities as directed by
             LAHSA or other grant funding sources.
    K.       Contractors will be required to submit a Code of Conduct which will address conflict of
             interest requirements.

                                                                        2020 Safe Parking Program RFP | P a g e 28
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 39 of 57 Page ID
                                  #:765



    L.   Contractors may not enter into an agreement with a subcontractor for the provision of
         shelter or supportive services under any system component funded under this RFP, unless
         that subcontractor and its qualifications are fully described in the proposal, and the
         intention to subcontract is explicitly stated in the proposal or the use of the subcontractor
         has been approved in writing by LAHSA. Contractor shall remain liable for the
         performance of the subcontractor, and will require subcontractor to adhere to all
         provisions in the contract between LAHSA and Contractor.
    M.   Contractors will ensure that an annual financial audit is performed in compliance with Title
         2 of the Code of Federal Regulations Part 200 (2 C.F.R. 200 Subpart F – Audit
         Requirements) Subpart Audit Requirements, if it spends, in aggregate, $750,000 or more
         of Federal funds per fiscal year. Contractor shall submit a copy of the audit report to
         LAHSA within nine months after the end of the contractor's fiscal year.
    N.   Each Contractor must comply fully with all of the requirements specified in this RFP and
         committed to in the proposal, including program leveraging commitments, otherwise
         Contractor risks immediate termination of contract.
    O.   The responsibility for accuracy rests entirely with the Proposer. If a Proposer knowingly
         and willfully submits false performance or other false data, LAHSA reserves the right to
         reject that proposal. If it is determined that a contract was awarded as a result of false
         performance, or false financial or other false data submitted in response to this RFP,
         LAHSA reserves the right to terminate said contract immediately.
    P.   Contractor shall have in place an appropriate grievance procedure. Said grievance
         procedure must be in compliance with LAHSA’s grievance standards stated in the program
         contract.
    Q.   LAHSA reserves the right to extend the duration of the program as well as to renegotiate
         the terms of the contract if an extension is granted.
    R.   Contractor agrees to participate in data collection through the HMIS, or another HUD
         approved system of record. Said system shall be implemented during the term of the
         contract awarded. LAHSA shall provide Contractor with the basic data collection
         requirements.
    S.   Contractor shall be required to possess a corporate seal. In the absence of a corporate
         seal, a notary attestation of the Contractors signature must be provided along with the
         signed contract.
    T.   Awards are made subject to receipt of award of funds from Funders by LAHSA. Contractor
         agrees that if Funders do not provide funds for program, contract will be deemed null and
         void. LAHSA reserves the right to adjust funding levels based on the availability of funds
         and the quality of proposals received.
    U.   Contractor and subcontractor staff working with youth, either as employees or volunteers,
         who have a supervisory or disciplinary authority over minors must be fingerprinted and
         pass the background check, as required by California Penal Code Sec. 11105.3 and
         California Education Code Sec. 45125.1 and Sec. 10911.5 prior to working with youth.
         Fingerprinting and a background check may be required of other staff and volunteers
         depending upon how much contact the staff member will have with minors. The

                                                                2020 Safe Parking Program RFP | P a g e 29
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 40 of 57 Page ID
                                  #:766



         Contractor shall be responsible for obtaining security clearances for staff whose duties
         require a sufficient level of interaction with youth.
    V. Contractor shall ensure that all employees and volunteers who have direct contract with
         clients have an annual tuberculosis (TB) test. Contractor shall retain documentation of the
         test results.
      W. Contractors are subject to all applicable City of Los Angeles and/or County of Los Angeles
          contracting requirements.
    X. Contractors shall be required to submit to LAHSA, or its designee, periodic status reports,
         including program expenditures, progress reports and recipient information. Failure to do
         so may result in termination of the contract.
    Y. The Grant Agreement between LAHSA and its funders may be incorporated by reference
         into all contracts between LAHSA and the contracting agencies.
    Z. Contractors acknowledge that LAHSA funds are not meant to replace or supplant other
         local sources of funding.
    AA. The Proposer is hereby notified that, in accordance with LAHSA Rules and Regulations
         implementing the Contractor Responsibility Ordinance, LAHSA may debar the Proposer
         from bidding on LAHSA contracts for a period of five (5) years, if the LAHSA Commission
         finds, in its discretion, that the Proposer does not possess the necessary quality, fitness, or
         capacity to perform work on LAHSA contracts.
    BB. Contractor shall have in place appropriate policies and procedures relative to service
         animals for persons with disabilities. Said service animal policies and procedures must be
         in compliance with LAHSA’s policies and procedures as stated in the program contract.
         Contractor must participate in training offered by LAHSA regarding service animals and
         other ADA requirements, within three (3) months of beginning service.
    CC. LAHSA reserves the right to terminate contracts awarded under this RFP if the Contractor
         is unable to commence services within three (3) months of the effective date of the
         contract. If a contract is terminated under these conditions, LAHSA may award the de-
         obligated funding to remaining Proposers who submitted proposals under the RFP and
         received fundable scores.

     The following contract conditions apply to projects that include funding from HUD:

    DD. Contractors agree that in the event the measurable goals/objectives fall below standard
        of successful performance measures as specified in the technical submission, LAHSA may
        suspend any future annual funding of the system component. Specific benchmarks of
        accomplishment will be included in the contract.




                                                                 2020 Safe Parking Program RFP | P a g e 30
   Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 41 of 57 Page ID
                                     #:767



EXHIBIT A: REFERENCE MATERIALS
Scope of Required Services (SRS) Model 1: https://www.lahsa.org/documents?id=2890-2019-20-
safe-parking-program-srs
Scope of Required Services (SRS) Model 2: https://www.lahsa.org/documents?id=3347-2019-20-
safe-parking-program-with-light-touch-case-management-model-2

Program Standards: https://www.lahsa.org/documents?id=2280-lahsa-program-standards

Facility Standards: https://www.lahsa.org/documents?id=2767-lahsa-facility-standards

Glossary of Terms: https://www.lahsa.org/documents?id=2919-rfp-glossary-of-terms.pdf




                                                             2020 Safe Parking Program RFP   | P a g e 31
  Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 42 of 57 Page ID
                                    #:768



EXHIBIT B: JURISDICTIONS WITH A SHELTER DECLARATION
Cities/jurisdictions that have adopted an emergency shelter declaration prior to November 15,
2018:
    • Azusa                                          • Manhattan Beach
    • Baldwin Park                                   • Pomona
    • Covina                                         • Redondo Beach
    • Duarte                                         • South El Monte
    • El Monte                                       • South Gate
    • Glendora                                       • Unincorporated Los Angeles County
    • Los Angeles                                    • West Covina




                                                          2020 Safe Parking Program RFP   | P a g e 32
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 43 of 57 Page ID
                                  #:769




                        EXHIBIT D
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 44 of 57 Page ID
                                  #:770




 Published October 15, 2019 | Last updated April 09, 2020 | 9,820 total views




 WHAT IS SAFE PARKING?

 The Safe Parking Program provides vehicle dwellers with a safe and legal place to park and
 sleep at night.

 WHY DO SAFE PARKING PROGRAMS EXIST?

    • According to the 2019 Greater Los Angeles Homeless Count, vehicular homelessness
       represents roughly 37% (16,500+) of the total number of unsheltered individuals
       experiencing homelessness in Los Angeles County.
    • Vehicle dwellers are often unaware of safe places to rest at night and often lack access to
       the homeless services delivery system or connection to available supportive services.
    • The Citywide Safe Parking Program is an approved strategy under the City of Los Angeles
       Comprehensive Homeless Strategy plan to combat homelessness

 WHO IS ELIGIBLE FOR THE SAFE PARKING PROGRAM?
 Safe Parking Programs may be available to persons who meet the following criteria:

    • Individual or family who is experiencing homelessness or actively fleeing domestic
       violence, living in their vehicle, and has an operable vehicle.

 WHAT SERVICES DOES THE SAFE PARKING PROGRAM PROVIDE?

    • Access to park a vehicle in a safe parking lot with onsite security and restrooms.
    • Access to have a Coordinated Entry System (CES) assessment completed.
    • Referrals and linkages to community resources.
    • Access to case management, financial assistance and benefit connection.
    • Site amenities may vary according to each site.

 WHERE CAN I ACCESS THIS PROGRAM?
 Safe Parking programs can be accessed by contacting or visiting a service provider in your
 area. A list of LAHSA-funded Safe Parking sites can be found below:

 Service Planning Area 1 (Antelope Valley):

 Provider                            Hope of the Valley
 Neighborhood                        Palmdale
 # of Available Parking Spaces       30
 Population Served                   Adults, Families, Youth
 Days/Hours of Operation             7 p.m.-7 a.m. Daily
                                     (661) 644-0915 or
 Contact Information
                                     safeparking1@hopeofthevalley.org
 Website                             N/A
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 45 of 57 Page ID
                                  #:771

 Provider                         Hope of the Valley
 Amenities                        On-site restrooms
 Are RVs Allowed?                 No



 Provider                         Volunteers of America Los Angeles
 Neighborhood                     Lancaster
 # of Available Parking Spaces    40
 Population Served                Adults, Youth
 Days/Hours of Operation          8:30 p.m.-6:30 a.m. Daily
 Contact Information              Debra Hampton at dhampton@voala.org or (562) 273-3179
 Website                          N/A
 Amenities                        On-site restrooms
 Are RVs Allowed?                 Yes



 Service Planning Area 2 (San Fernando Valley):

 Provider                         North Valley Caring Services
 Neighborhood                     North Hills
 # of Available Parking Spaces    20
 Population Served                Adults, Families
                                  8:30 p.m-6 a.m.
 Days/Hours of Operation
                                  Daily (hours may shift slightly depending on the season)

 Contact Information              (818) 891-0481 x25
 Website                          www.nvcsinc.org
 Amenities                        Showers, on-site restrooms, food pantry, breakfast, clothing
 Are RVs Allowed?                 Yes



 Provider                         Safe Parking LA
 Neighborhood                     North Hollywood
 # of Available Parking Spaces    25
 Population Served                Adults, Families
                                  8:30 p.m-6:30 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 210-3375
 Website                          www.safeparkingla.org
 Amenities                        Portable restrooms
 Are RVs Allowed?                 As available



 Provider                         Safe Parking LA
 Neighborhood                     Reseda
 # of Available Parking Spaces    20
 Population Served                Adults, Families
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 46 of 57 Page ID
                                  #:772

 Provider                         Safe Parking LA
                                  8:30 p.m-6:30 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 210-3375
 Website                          www.safeparkingla.org
 Amenities                        Portable restrooms
 Are RVs Allowed?                 No



 Provider                              Volunteers of America Los Angeles
 Neighborhood                          Van Nuys
 # of Available Parking Spaces         20
 Population Served                     Adults
 Days/Hours of Operation               9 p.m.-6 a.m. Daily
 Contact Information                   Debra Hampton at dhampton@voala.org or (562) 273-3179
 Website                               N/A
 Amenities                             Portable restrooms
 Are RVs Allowed?                      No



 Service Planning Area 4 (Metro Los Angeles):

 Provider                         End Homelessness CA/Shower of Hope
 Neighborhood                     Glassell Park
 # of Available Parking Spaces    20
 Population Served                Adults
                                  7 p.m-7 a.m. Daily
 Days/Hours of Operation

                                  (562) 551-8083;
 Contact Information
                                  mel@theshowerofhope.org
 Website                          N/A
 Amenities                        Portable restrooms, 3 meals/week
 Are RVs Allowed?                 Yes



 Provider                         End Homelessness CA/Shower of Hope
 Neighborhood                     Westlake
 # of Available Parking Spaces    20
 Population Served                Adults
                                  7 p.m-7 a.m. Daily
 Days/Hours of Operation

                                  (562) 551-8083;
 Contact Information
                                  mel@theshowerofhope.org
 Website                          N/A
 Amenities                        Portable restrooms, 3 meals/week
 Are RVs Allowed?                 Yes
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 47 of 57 Page ID
                                  #:773

 Provider                           Safe Parking LA
 Neighborhood                       Koreatown
 # of Available Parking Spaces      15
 Population Served                  Adults, Families

 Days/Hours of Operation            7 p.m.-7 a.m. Daily

 Contact Information                (323) 210-3375
 Website                            www.safeparkingla.org
 Amenities                          Portable restrooms
 Are RVs Allowed?                   No



 Provider                           Safe Parking LA
 Neighborhood                       East Hollywood
 # of Available Parking Spaces      25
 Population Served                  Adults
                                    8:30 p.m.-6:30 a.m. Daily
 Days/Hours of Operation

 Contact Information                (323) 210-3375
 Website                            www.safeparkingla.org
 Amenities                          Portable restrooms
 Are RVs Allowed?                   As available



 Provider                           Safe Parking LA
 Neighborhood                       Echo Park
 # of Available Parking Spaces      14
 Population Served                  Adults, Families, Youth
 Days/Hours of Operation            8:30 p.m.-6:30 a.m. Daily
 Contact Information                (323) 210-3375
 Website                            www.safeparkingla.org
 Amenities                          Portable restrooms
 Are RVs Allowed?                   No



 Provider
                       Volunteers of America Los Angeles

 Neighborhood          Downtown Los Angeles
 # of Available
                       20
 Parking Spaces
                       Adults, Families, and TAY (Note: During the COVID-19 crisis, this site is
 Population Served     available for use by the broader population of people experiencing
                       vehicular homelessness, not only veterans)
 Days/Hours of
                       9 p.m.-6 a.m. Daily
 Operation
 Contact Information Debra Hampton at dhampton@voala.org or (562) 273-3179
 Website               N/A
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 48 of 57 Page ID
                                  #:774

 Provider
                       Volunteers of America Los Angeles

 Amenities             Portable restrooms
 Are RVs Allowed?      No



 Service Planning Area 5 (West Los Angeles):

 Provider                         Safe Parking LA
 Neighborhood                     Pico-Robertson
 # of Available Parking Spaces    10
 Population Served                Adults, Families
                                  8:30 p.m.-6:30 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 210-3375
 Website                          www.safeparkingla.org
 Amenities                        Portable restrooms, Wi-Fi, and bi-weekly community dinners
 Are RVs Allowed?                 No



 Provider                         Safe Parking LA
 Neighborhood                     Sawtelle
 # of Available Parking Spaces    15
 Population Served                Adults, Families
                                  8:30 p.m.-6:30 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 210-3375
 Website                          www.safeparkingla.org
 Amenities                        Portable restrooms
 Are RVs Allowed?                 No



 Provider                         Safe Parking LA
 Neighborhood                     Westchester
 # of Available Parking Spaces    5
 Population Served                Women
                                  8:30 p.m.-6:30 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 210-3375
 Website                          www.safeparkingla.org
 Amenities                        Portable restrooms
 Are RVs Allowed?                 No



 Provider                         Safe Parking LA
 Neighborhood                     Westwood
 # of Available Parking Spaces    50
 Population Served                Veterans (Adults, Families, Youth)
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 49 of 57 Page ID
                                  #:775

 Provider                         Safe Parking LA
                                  8:30 p.m.-6:30 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 210-3375
 Website                          www.safeparkingla.org
 Amenities                        Portable restrooms
 Are RVs Allowed?                 Yes



 Service Planning Area 6 (South Los Angeles):

 Provider                         SSG/HOPICS
 Neighborhood                     South Los Angeles
 # of Available Parking Spaces    35
 Population Served                Adults, Families
                                  8:15 p.m.-7 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 948-0444 x115
 Website                          www.hopics.org
 Amenities                        Portable restrooms
 Are RVs Allowed?                 No



                                  Watts Labor Community Action Committee
 Provider
                                  (WLCAC)

 Neighborhood                     Watts
 # of Available Parking Spaces    30
 Population Served                Adults, Youth
                                  7 p.m.-7 a.m. Daily
 Days/Hours of Operation

 Contact Information              (323) 563-4721
 Website                          N/A
 Amenities                        On-site restrooms
 Are RVs Allowed?                 Yes



 Service Planning Area 7 (Southeast Los Angeles County):

 Provider                              Volunteers of America Los Angeles
 Neighborhood                          Whittier
 # of Available Parking Spaces         20
 Population Served                     Adults, Families
 Days/Hours of Operation               8 p.m.-6:30 a.m. Daily
                                       Debra Hampton at dhampton@voala.org or (562) 273-
 Contact Information
                                       3179
 Website                               N/A
 Amenities                             Portable restrooms
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 50 of 57 Page ID
                                  #:776

 Provider                             Volunteers of America Los Angeles
 Are RVs Allowed?                     No



 Funding was made possible through the City and County of Los Angeles, Supervisorial District 2,
 Supervisorial District 3, and the CoC HEAP (Homeless Emergency Aid Program).
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 51 of 57 Page ID
                                  #:777




                                         EXHIBIT E - F
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 52 of 57 Page ID
                                  #:778
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 53 of 57 Page ID
                                  #:779
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 54 of 57 Page ID
                                  #:780




                                EXHIBIT G
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 55 of 57 Page ID
                                  #:781
            Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 56 of 57 Page ID
                                              #:782




                                                 EXHIBIT H




EXHIBIT G
                                                                                                                   I
Case 2:20-cv-02291-DOC-KES Document 63-1 Filed 04/12/20 Page 57 of 57 Page ID
                                  #:783




                                                       PRIVATE PROPERTY
                                         No Parking without property owners permission.
                                                 No trespassing - Penal Code 602 - L
                                 Violators will be towed at vehicle owner's expense C.V.C. 22658A
                                                      HANDICAP PARKING
                              Unauthorized vehicles parked in designated handicapped spaces, not displaying
                             distinguishing placards or license plates issued for physically handicapped persons
                             may be towed away at vehicle owner's expense. Towed vehicle may be reclaimed at:
                                          L.A.P.D. 213 485-3294 , United Carrier, Inc. 213 747 2868
                                              PARKING CONTRACT LIABILITY
                                The parking ticket is your parking contract. It licenses you to park and
                             loclrnne vehicle in a designated area at your sole risk and at posted rates.
                                 OPERATOR does not guard or assume care, custody, or control of your
                             vehicle or its contents and is not responsible for fire, theft, damage or loss.
                             OPERATOR issues this ticket as your contract and for time keeping purposes
                               only. Only a license to park is granted hereby and no bailment is created.
                              This is not a claim check. This is your entire contract and no employee may
                              modify or waive any of this terms. By your acceptance of it you agree to all
                                                             foregoing terms.

                                                       OPERATION HOURS
                                            Monday - Friday 7:00 am - 5:00 pm
                                                   213-284-7600
                                                                  (»
